
	

113 HRES 342 IH: Expressing support for the designation of September 2013 as National Sepsis and Septic Shock Awareness Month.
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 342
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mr. Fitzpatrick
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for the designation of
		  September 2013 as National Sepsis and Septic Shock Awareness
		  Month.
	
	
		Whereas sepsis is a medical condition that occurs due to
			 an immune response to infection;
		Whereas the released immune chemicals into the blood to
			 fight infection can cause impaired blood flow, which injures the body’s
			 organs;
		Whereas in severe cases blood pressure drops, the heart
			 weakens, and septic shock can occur, exposing the patient to multiple organ
			 failure which can lead to death;
		Whereas sepsis is a serious medical condition and a
			 leading cause of death;
		Whereas about 750,000 people in the United States are
			 infected by sepsis annually;
		Whereas the National Institute of General Medical Sciences
			 at the National Institutes of Health has estimated that between 28 and 50
			 percent of people infected die, attributing to more United States deaths than
			 prostate cancer, breast cancer, and AIDS combined;
		Whereas it is estimated that approximately $17,000,000,000
			 annually is spent combating sepsis in the United States;
		Whereas the number of sepsis related deaths is currently
			 on the rise in the United States;
		Whereas many symptoms of sepsis mimic other conditions,
			 making sepsis difficult to diagnose; and
		Whereas September 2013 would be an appropriate month to
			 designate as National Sepsis and Septic Shock Awareness Month to
			 raise awareness and encourage the education of patients, families, and health
			 care professionals on the seriousness of early detection as the key to
			 survival: Now, therefore, be it
		
	
		That the House of Representative supports
			 the designation of National Sepsis and Septic Shock Awareness
			 Month.
		
